Title: To James Madison from “Pacificus,” 14 August 1789
From: “Pacificus”
To: Madison, James


Sir,
New-York, Aug. 14, 1789.
In a debate upon the Impost Bill, you declared yourself an enemy to local attachments, and said you considered yourself not merely the representative of Virginia, but of the United States. This declaration was liberal, and the sentiment just. But Sir, does this accord with the interest you take in amending the constitution? You now hold out in justification of the part you take in forwarding amendments, that you have pledged yourself in some measure to your constituents. But, Sir, who are your constituents? Are they the electors of a small district in Virginia? These indeed gave you a place in the federal legislature; but the moment you were declared to be elected, you became the representative of three millions of people, and you are bound, by the principles of representation and by your own declaration, to promote the general good of the United States. You had no right to declare that you would act upon the sentiments and wishes of your immediate constituents, unless you should be convinced that the measures you advocate coincide with the wishes and interest of the whole Union. If I have any just ideas of legislation, this doctrine is incontrovertible; and if I know your opinions, you believe it to be so.
Permit me then, with great respect to ask, Sir, how you can justify yourself, in the eyes of the world, for espousing the cause of amendments with so much earnestness? Do you, Sir, believe, that the people you represent generally wish for amendments? If you do Sir, you are more egregiously mistaken than you ever were before. I know from the unanimous declaration of men in several states, through which I have lately travelled, that amendments are not generally wished for; on the other hand, amendments are not mentioned but with the most pointed disapprobation.
The people, Sir, admit what the advocates of amendments in Congress, generally allow, that the alterations proposed can do very little good or hurt, as to the merits of the constitution; but for this very reason they reprobate any attempt to introduce them. They say, and with great justice, that, at the moment when an excellent government is going into operation; when the hopes of millions are revived, and their minds disposed to acquiesce peaceably in the federal laws; when the demagogues of faction have ceased to clamor, and their adherents are reconciled to the constitution—Congress are taking a step which will revive the spirit of party, spread the causes of contention through all the states, call up jealousies which have no real foundation, and weaken the operations of government, when the people themselves are wishing to give it energy. We see, in the debates, it is frequently asserted, that some amendments will satisfy the opposition and give stability to the government.
The people, Sir, in the northern and middle states do not believe a word of this—they do not see any opposition—they find information and experience every where operating to remove objections, and they believe that these causes will, though slowly, produce a change of conduct in North-Carolina and Rhode-Island. Is it not better to wait for this event, than risk the tumults that must grow out of another debate upon the constitution in every one of the United States.
It seems to be agreed on all hands that paper declarations of rights are trifling things and no real security to liberty. In general they are a subject of ridicule. In England, it has been necessary for parliament to ascertain and declare what rights the nation possesses, in order to limit the powers and claims of the crown; but for a sovereign free people, whose power is always equal, to declare, with the solemnity of a constitutional act, We are all born free, and have a few particular rights which are dear to us, and of which we will not deprive ourselves, altho’ we leave ourselves at full liberty to abridge any of our other rights, is a farce in government as novel as it is ludicrous.
I am not disposed to treat you, Sir, with disrespect; many years acquaintance has taught me to esteem your virtues and respect your abilities. No man stands higher in my opinion, and people are every where willing to place you among the most able, active and useful representatives of the United States. But they regret that Congress should spend their time in throwing out an empty tub to catch people, either factious or uninformed, who might be taken more honorably by reason and equitable laws. They regret particularly that Mr. Madison’s talents should be employed to bring forward amendments, which, at best can have little effect upon the merits of the constitution, and may sow the seeds of discord from New-Hampshire to Georgia.
I am, Sir, &c.
Pacificus.
